292 S.W.3d 604 (2009)
Kevin LUEDERS, Appellant,
v.
BROWN DOOR ONE, INC. f/k/a Loopback, Inc. d/b/a Brick Network and Daniel F. O'Sullivan, Jr., Respondents.
No. ED 92385.
Missouri Court of Appeals, Eastern District, Division One.
September 22, 2009.
Suzuanne O'Sullivan, St. Louis, MO, for appellants.
Ronald Wuebbeling, St. Louis, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
The Appellants, Brown Door 1, Inc., f/k/a Loopback, Inc., d/b/a Brick Network ("Loopback") and Daniel O'Sullivan ("O'Sullivan"), (collectively "Tenants") appeal from the trial court's judgment and order of their trial de novo of a lease dispute in favor of Respondent. Tenants raise five points on appeal: 1) the trial court erred in awarding judgment for periods outside the scope of the pleadings; 2) the trial court erred by not dismissing the case because rent was paid for February and March; 3) the trial court erred by not dismissing the case because the action was not ripe; 4) the trial court erred by expanding the scope of damages to include the period from August 14, 2008 to October 31, 2008; and 5) the trial court erred by assigning personal liability to O'Sullivan because he was not a party, personally, to the lease and he did not guarantee the lease. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).